Holmes, J.,
dissenting. Because I believe the reports requested by the complainant here are not “public records” within the purview of R.C. 149.43, and because in.any event respondent Schweikert was not the appropriate person responsible for making such reports available to the public, I would affirm the court of appeals’ denial of the writ of mandamus below.
The position held by Schweikert is not technically a “public office” as that term is defined in R.C. 149.011(A). The court administrator is a discretionary employee of the judges of a county having a population in excess of three hundred thousand persons, who serves under the direction and supervision of such judges and assumes only such duties as are delegated to him by them. R.C. 2301.12(E). The position of court administrator was established to assist the judges in the performance of the judges’ duties. It was not established for its own independent exercise of any function of government; rather, the office of municipal or common pleas judge was established for that purpose. Thus, even though the “Judges Report on Prisoner Population” was arguably a “record” for purposes of R.C. 149.011(G), it was not “kept by any public office,” as contemplated by R.C. 149.43(A)(1), unless and until it was presented to and adopted or ratified by the judges (the public office) themselves. As pointed out by the court of appeals below, “until the report is lodged in the judges’ hands, it is not, in fact, a report. Before it is handed up to the jurists, it is nothing more than a concentration, in transit, of bits and pieces extracted from other documents, records and reports.”
The reports requested herein com*175prised a compilation of data from several sources and were designed to assist each judge in determining the length of incarceration or, alternatively, the conditions of release on bond, of each sentenced individual appearing before such judge. The form of such reports was subject to the review of the judges using them, and Schweikert stated in his deposition that the forms went through several changes before the judges received them, and continued to be changed. Repeated, intrusive public exposure to such low-level administrative adjustments could well delay production of the final product which is actually used by the judges. “Although a well-informed electorate is the cutting edge of a representative form of government, it does not necessarily follow that unbridled public excursions into every nook and cranny of day-to-day administrative functions best hones this cutting edge when balanced against the ever-present risk of impairing administrative efficiency without commensurate benefits.” Tribune Pub. Co. v. Curators of the Univ. of Missouri (Mo. App. 1983), 661 S.W. 2d 575, 587.
. Furthermore, even assuming that the requests by the Cincinnati Post here were of reports approved and used by the judges themselves, and thus arguably “public records,” its complaint in mandamus fails to name “a person responsible for” such records — the judges themselves. R.C. 149.43(B). Although the court administrator here designed the form of the report and continued to hone it to the judges’ specifications, he did not individually review all the reports or retain in his office a copy of each report, but merely distributed the reports to the judges as they were generated biweekly by the Jail Population Review staff. Unlike the clerk of courts, who is required by R.C. 1901.31(E) to maintain and supervise all documents used by the court in its decision-making capacity, State, ex rel. Mothers Against Drunk Drivers, v. Gosser (1985), 20 Ohio St. 3d 30, 20 OBR 279, 485 N.E. 2d 706, the court administrator is not required by any statute to keep or maintain the records at issue herein. Just as the position held by Schweikert is not a “public office,” neither has he been delegated the task of being the person responsible for these records.
In sum, since relator Cincinnati Post has demonstrated, in my view, neither a clear legal right to production of these records from the court administrator nor a clear legal duty upon the administrator to produce such documents, I must respectfully dissent from the majority’s allowance of the writ of mandamus in this case.